Citation Nr: 1017487	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for plantar calluses 
of the left foot. 

2.  Entitlement to a compensable rating prior to January 2, 
2008, and to a rating in excess of 10 percent thereafter, for 
plantar calluses and residuals of corrective surgery of the 
right foot. 

3.  Entitlement to service connection for residuals of 
removal of a hemorrhagic polyp of the vocal cords including 
as a result of exposure to herbicides.
  
4.  Entitlement to service connection for heart disease and 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1967 to 
January 1971, from July 1972 to April 1977, and from July 
1978 to May 1982. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the Board sitting in San 
Antonio, Texas in February 2010.  A transcript of the hearing 
is associated with the claims file. 

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era for three new 
disorders including ischemic heart disease.  VA will issue 
regulations through notice and comment rulemaking procedures 
to establish the new presumptions of service connation for 
those diseases.  The regulations will take effect on the date 
that a final rule is published in the Federal Register.  
Until that time, VA does not have the authority to establish 
service connection and award benefits based on the planned 
new presumptions.  On November 20, 2009, the Secretary 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions.  As this appeal contains one claim that may be 
affected by the new presumptions, the Board must stay action 
on that matter in accordance with the Secretary's stay.  Once 
planned final regulations are published, the adjudication of 
any case or claim that has been stayed will resume.  

Accordingly, adjudication of the claim for service connection 
for heart disease and hypertension has been stayed, pending 
the issuance of final regulations regarding presumptive 
service connection for ischemic heart disease.  This matter 
will be addressed in a separate decision at a later date.  


FINDINGS OF FACT

1.  The Veteran's calluses of the left fifth metatarsal are 
manifested by mild symptoms of pain, tenderness, and some 
abnormal weight bearing but no loss of function, limitation 
of motion, deformity, weakness, instability, or abnormal shoe 
wear.  There is no evidence of degenerative disease, malunion 
or nonunion of metatarsal bones, or more than mild impact on 
weight bearing and ambulation.  

2.  Prior to January 2, 2008, the Veteran's calluses and 
residuals of surgery to the right fifth metatarsal were 
manifested by moderate pain, numbness, and stiffness, with 
some anatalgia and limitation of motion.  

3.  Starting on January 2, 2008, the Veteran's calluses and 
residuals of surgery to the right fifth metatarsal are 
manifested by moderately severe pain, stiffness, cramping, 
decreased range of motion, neuritic irritability, worsening 
antalgia, and abnormal weight bearing.   

4.  In correspondence in March 2009, received by the Board 
prior to the promulgation of a decision, the Veteran withdrew 
his appeal of a denial of service connection for residuals of 
removal of a hemorrhagic polyp of the vocal cords. 

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for plantar 
calluses of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5283, 5284; 4.118, 
Diagnostic Code 7806 (2009).  

2.  The criteria for increased ratings (to 10 percent prior 
to January 2, 2008, and to 20 percent thereafter) for plantar 
calluses and residuals of corrective surgery of the right 
foot have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5283, 5284; 4.118, Diagnostic Code 
7806 (2009).  

3.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) 
(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in August 2004 and February 2005, the RO 
provided a notice that did not satisfy the requirements 
outlined in Vazquez-Flores.  The RO informed the Veteran of 
the types of evidence that would be considered and the 
respective responsibilities of the Veteran and VA to obtain 
that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of his 
disability on his employment and did not provide him with 
general notice concerning the rating criteria.  In order to 
determine whether to proceed with the adjudication, the Board 
will examine whether the errors were prejudicial to the 
appellant and affected the essential fairness of the 
adjudication. 

The Board concludes that the errors were not prejudicial and 
did not affect the essential fairness of the adjudication.  
In statements in July 2004, August 2004, and May 2006, in 
reports to medical examiners in December 2004 and January 
2008, and at his 2010 Board hearing, the Veteran described 
his foot symptoms and the effect on his daily activities in 
retirement.  Although adjudicative documents may not 
substitute for adequate notice, the RO provided general 
notice of the rating criteria for a foot injury in a March 
2006 statement of the case with an opportunity to respond.  
Further, in June 2008, the RO provided notice of the 
applicable diagnostic criteria for foot injuries and skin 
disorders with readjudcation of the claims in June 2009.  
Therefore, the Board concludes that the Veteran had actual 
knowledge of the criteria for assignment of a rating for his 
foot disorders and could reasonably be expected to understand 
what is required to substantiate the claims.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Bilateral Foot Disorders

The Veteran served in the U.S. Air Force as a materials 
facilities specialist and administrative supervisor.  He 
contends that this bilateral foot calluses and residuals of 
surgery to the right foot are more severe than are 
contemplated by the current ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown,
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups will warrant a 10 
percent rating.  Absent limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5283. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  Foot 
injuries with actual loss of use of the foot are to be rated 
40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Diagnostic Code 7806 provides for a 10 percent rating if the 
eczema or dermatitis results in at least 5 percent, but less 
than 20 percent, of the entire body affected, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or, if intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of less than 6 weeks during the past 12-month 
period.  Higher ratings are warranted if the disorder 
involves greater percentages of the entire body or exposed 
areas or if constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Although the rating criteria contains provisions for rating 
deficits of major nerves in the lower extremities, there are 
no criteria for rating partial parathesis of the nerves of an 
individual toe.  

Service treatment records showed that the Veteran received 
palliative care for bilateral plantar calluses beneath the 
5th metatarsal.  In December 1986, the Veteran underwent 
surgery at a VA Medical Center to correct a tailor's bunion 
on the right foot.   

In October 2003, a VA contract physician noted the Veteran 
had large calluses on the lateral aspect of each fifth toe 
that caused difficulty walking because of pain.  The Veteran 
reported that he lost six weeks of time at work because of 
the foot pain.  The physician also noted skin disease in the 
form of exfoliation, crusting, hypopigmentation, and abnormal 
texture of less than six square inches and a total area of 
0.1 percent of the body.  There was no ulceration, tissue 
loss, induration, hyperpigmentation, or limitation of motion.  

The RO received the Veteran's claim for increased ratings for 
the bilateral feet in July 2004. 

In an August 2004 statement, the Veteran noted that the 
calluses on his right foot caused extreme constant pain and 
pressure on the nerve of his foot, limiting his mobility.  

In December 2004, a VA podiatrist noted that the Veteran 
worked for the U.S. Postal Service until retirement in 
November 2002.  The podiatrist noted that he had been the 
surgeon for the right fifth metatarsal in 1986 and that the 
Veteran reported residual weight bearing keratosis of the 
right fifth metatarsal head despite the successful clinical 
narrowing of the right foot.  The podiatrist noted the 
Veteran's current symptoms as pain and stiffness of the right 
fifth metatarsal phalangeal joint with numbness in the 
vicinity of the original surgical incision.  On examination, 
the podiatrist noted subtle anatalgia of the right foot,  
tenderness, limited passive range of motion of the right 
fifth metatarsalphalangeal joint, and pressure hyperkeratotic 
lesions beneath the bilateral fifth metatarsal heads.  The 
Veteran did not have an abnormal shoe wear pattern.  There is 
no indication that X-rays were obtained.  The podiatrist 
diagnosed mild to moderate degenerative joint disease of the 
right fifth metatarsalphalangeal joint as sequelae of the 
surgery and small branch neurotemesis with residual numbness 
at the surgical incision site.  The podiatrist noted that the 
right fifth metatarsal deficits contributed to mild 
limitation of ambulatory tolerance in activities of daily 
living.  The podiatrist did not comment on the impact of the 
left fifth metatarsal lesions or note any observations of a 
skin disorder of either foot.    

VA outpatient treatment records from April 2007 to August 
2007 contained clinician notations of X-ray imaging of the 
right foot showed a lateral spur at the site of the previous 
surgery.  A clinician noted that there were no foot 
deformities but the bilateral hyperkeratotic lesions on both 
feet with the right having a central core.   

In January 2008, the same VA podiatrist noted a review of the 
claims file and the results of his previous examinations.  He 
noted that the Veteran completed a series of podiatry 
treatment encounters for debridement of hyperkeratotic 
lesions on the plantar aspects of both feet, more extensively 
on the right.  The Veteran was not prescribed oral medication 
but was provided orthotics that provided some symptom 
improvement.  On examination, the podiatrist noted worsened 
antalgia and a more pronounced gait disturbance affecting the 
right foot and abnormal weight bearing on both fifth 
metatarsal heads.  Both sites were tender to palpation with 
mildly decreased range of motion on the right and neuritic 
irritability at the otherwise uncomplicated surgical 
incision.  There was mildly painful motion on the right only 
but no edema or instability of either foot.  Range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  The podiatrist noted that the Veteran was 
mildly limited in standing, walking, and distance tolerance 
related to the disorders on the right but without a need for 
assistive devices.  The podiatrist diagnosed chronic 
reparative soreness affecting the right fifth metatarsal 
which "may be considered comparable to 'moderate 
osteoarthritis' regarding pain and debility." 

In a February 2010 Board hearing, the Veteran stated that he 
was unable to stand for more than 15 minutes because of a 
burning sensation in his foot that he attributed to arthritis 
of the right toe moving up the bone as a consequence of the 
1986 surgery.  The Veteran reported that his right fifth toe 
extended out from his foot away from the other toes and 
caused cramping and pain when donning shoes.  He also stated 
that when driving an automobile, he experienced right foot 
cramping that required taking his right foot off the 
operating pedals.  The Veteran stated that he experiences 
tightness and stiffness at the site of the left foot callus.  
The Veteran stated that his only regular treatment was 
trimming of the calluses of both feet which did not resolve 
the pain.   

The Board concludes that a separate compensable rating for 
eczema or dermatitis of either foot is not warranted.  The 
skin disorder was noted on an examination in 2003 but 
involved less than five percent of the body, not in exposed 
areas, and with no effect on function or no use of 
immunosuppressive medication.  The skin symptoms were not 
reported by the Veteran or noted by examining podiatrists 
after 2003.   

Regarding the plantar calluses of the left foot, the Board 
concludes that a compensable rating is not warranted at any 
time during the period covered by this appeal because the 
disorder is best characterized as a mild, but not moderate, 
injury of the foot.  The Veteran reported that he experienced 
pain at the site of the callus, and the records show that he 
underwent periodic debridement.  On examinations in 2003, 
2004, and 2008, clinicians noted tenderness and some abnormal 
weight bearing but no loss of function, limitation of motion, 
deformity, weakness, instability, or abnormal shoe wear.  In 
the 2010 Board hearing, the Veteran reported bilateral foot 
pain but attributed his restricted mobility to his right foot 
disorder.  There is no evidence of degenerative disease, 
malunion or nonunion of metatarsal bones, or more than mild 
impact on weight bearing and ambulation.  

Regarding the plantar calluses of the right foot, the Board 
notes that the VA podiatrist who performed surgery for a 
tailor's bunion of the right fifth metatarsal later noted in 
examinations in 2004 and 2008 an association of the calluses 
with the corrective surgery.  Therefore, the Board will 
consider symptoms associated with recurrent calluses as well 
as residuals of the 1986 surgery in assigning the appropriate 
ratings.  

The Board considered whether a compensable rating for the 
right foot was warranted at any time during the period 
covered by this appeal under Diagnostic Code 5003 for 
limitation of motion caused by arthritis, confirmed by X-ray.  
In 2004, the VA podiatrist observed slight anatalgia and 
limitation of passive motion of the fifth metatarsal and 
diagnosed mild to moderate osteoarthritis but without 
reference to X-ray imaging.  In 2007, an X-ray showed a 
lateral spur at the joint.  However, in 2008, the same 
podiatrist diagnosed the chronic reparative soreness 
affecting the right fifth metatarsal as to be "considered 
comparable to moderate osteoarthritis" regarding pain and 
debility.  As there is no clear X-ray evidence of arthritis 
and as the podiatrist only characterized the symptoms as 
comparable to arthritis, the Board concludes that assignment 
of a rating under Diagnostic Code 5003 is not warranted.  
Nevertheless, the Board will take the fifth metatarsal joint 
pain and limitation of motion into consideration under other 
diagnostic codes. 

The Board concludes that a rating of 10 percent, but not 
greater, is warranted under Diagnostic Code 5284 for other 
foot injuries prior to January 2, 2008 and 20 percent but not 
greater thereafter.  The Board concludes that the Veteran's 
right fifth toe disorder is best characterized as moderate.  
The Veteran reported chronic pain and stiffness at the site 
and the VA podiatrist in 2004 noted weight bearing keratosis 
despite his previous surgery.  The podiatrist observed some 
anatalgia, limitation of motion and residual numbness.  
Although he did not refer to X-rays, the podiatrist diagnosed 
mild to moderate degenerative disease at the joint, 
apparently based on his clinical observations.  However, the 
Board also considered the Veteran's lay evidence in 2004 of 
chronic pain and limitation of mobility.  The Veteran is 
competent to report his observed symptoms and the reports are 
substantially consistent with the observations of the 
examiner.  Resolving all doubt in favor of the Veteran, the 
Board will grant an increased rating of 10 percent prior to 
January 2, 2008.  A higher rating under Diagnostic Code 5284 
is not warranted because the disorder was not moderately 
severe.  The Veteran did not use supportive devices for 
mobility and that the podiatrist described the loss of 
function as only a mild limitation of ambulatory tolerance.

Starting with the VA examination on January 2, 2008, the 
Board concludes that a rating of 20 percent but not greater 
is warranted.  The Board concludes that starting on this 
date, the right foot disorder is best characterized as 
moderately severe.  Although the Veteran still did not 
require medication or the use of assistive devices for 
mobility, the podiatrist noted increased severity of symptoms 
including decreased range of motion, neuritic irritability 
(vice only numbness), worsening antalgia, and abnormal weight 
bearing.  The Veteran stated at his hearing that he was 
unable to stand for more than 15 minutes, had difficulties 
operating the foot pedals on an automobile, and experienced 
cramping and pain when donning shoes.  The Board concludes 
that the Veteran's reports are competent and credible as they 
represent a reasonable progression of symptomatology.  A 
higher rating is not warranted because the Veteran is able to 
ambulate without support devices and can accomplish daily 
activities in retirement.  Moreover, treatment since his last 
examination in 2007 was limited to repeated debridement of 
the calluses and the use of orthotics with no recommendations 
for additional corrective surgery.  

The Board considered whether a separate rating was warranted 
under Diagnostic Code 5283 for malunion or nonunion of the 
metatarsal bones.  The Veteran did report at his 2010 Board 
hearing that his fifth toe extended away from the others.  
Although the VA podiatrist acknowledged that the 1986 surgery 
was not successful in relieving the calluses and associated 
discomfort, there is no notation by a clinician that there is 
malunion or nonunion of the bone structure of the fifth 
metatarsal.  Rather, the podiatrist described the symptoms as 
"comparable" to degenerative disease and outpatient 
clinicians noted no deformity other than a core beneath the 
callus. 

The Board considered whether higher ratings are warranted 
because of additional loss of function on repetition.  
However, the Board concludes that higher ratings are not 
warranted because the podiatrist noted no additional 
limitation of motion for pain, fatigue, weakness, or lack of 
endurance.  The Board also considered whether an additional 
medical examination is warranted as the most recent 
examination is over two years old.  The Board concludes that 
an additional examination is not warranted.  The Board 
accepted the Veteran's reports at his hearing of increased 
loss of function in extended standing and operation of an 
automobile and considered the symptoms in the assignment of 
an increased rating.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2009).  The Veteran has not presented 
any evidence that his particular service-connected right or 
left fifth metatarsal disorder results in a unique disability 
that is not addressed by the rating criteria.  Specifically, 
there is no evidence of frequent hospitalization or marked 
interference with employment or daily activities that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).


Residuals of Removal of a Hemorrhagic Polyp of the Vocal 
Cords

In March 2006, the RO denied service connection for residuals 
of removal of a hemorrhagic polyp of the vocal cords.  The 
Veteran expressed timely disagreement in September 2006 and 
following the issuance of a statement of the case, perfected 
an appeal in January 2008. 

The Veteran withdrew his appeal on record at a Board hearing 
and in writing in February 2010.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.

 	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for plantar calluses of the left foot is 
denied. 

An increased rating of 10 percent, but not higher, for prior 
to January 2008 and an increased rating of 20 percent, but 
not higher, thereafter for plantar calluses and residuals of 
corrective surgery of the right foot is granted, subject to 
the legal criteria governing the payment of monetary 
benefits.

The appeal of a denial of service connection for residuals of 
removal of a hemorrhagic polyp of the vocal cords is 
dismissed. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


